IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
 


NO. PD-0187-08



WILLIAM HORACE PALMER, JR., AKA
WILLIAM HORACE PALMER AKA
WILLIAM H. PALMER AKA
BILL PALMER, APPELLANT

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS
HOOD COUNTY




           Per curiam.  keasler and hervey, jj., dissent.


ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)
& 9.3(b), because it does not contain a copy of the opinion of the court of appeals and the
original petition is not accompanied by 11 copies.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition must be filed in the
Court of Criminal Appeals within thirty days after the date of this order.

En banc.
Delivered:  April 9, 2008
Do Not Publish.